Citation Nr: 1120663	
Decision Date: 05/26/11    Archive Date: 06/06/11

DOCKET NO.  07-03 079	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for a right knee disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Hinton, Counsel



INTRODUCTION

The Veteran had active service from October 1982 to September 1985.  His decorations include Parachute Badge and Air Assault Badge.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2006 decision of the Department of Veterans Affairs (VA), Regional Office (RO), in Nashville, Tennessee.

This matter was previously before the Board in December 2009 and November 2010 at which time it was remanded for additional development.  It is now returned to the Board. 


FINDING OF FACT

A right knee disability had its onset in service.


CONCLUSION OF LAW

The criteria for the establishment of service connection for a right knee disability have been met.  38 U.S.C.A. §§ 1110, 1154(a), 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2010).

 
REASONS AND BASES FOR FINDING AND CONCLUSION

In this decision, the Board grants service connection for a right knee disability, which represents a complete grant of the benefit sought on appeal.  As such, no discussion of VA's duty to notify and assist is necessary.

In his statements, the Veteran essentially maintains that service connection for right knee disability is warranted because he has had chronic right knee problems since service.  

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).  The second and third elements may be established by showing continuity of symptomatology.  Continuity of symptomatology may be shown by demonstrating "(1) that a condition was 'noted' during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology."  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); see also Davidson, 581 F.3d at 1316; Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a).  Moreover, the Court has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

The Veteran's service treatment records do not show that he was seen for right knee problems.  His Armed Forces Of The United States Report Of Transfer Or Discharge (DD Form 214) shows that he was awarded the Parachute Badge and Air Assault Badge.  

Private treatment records dated beginning in 2001 reflect a history that the Veteran had had knee surgeries in 1990 and 1994.  In February 2001 the Veteran was seen for evaluation of right knee pain.  The impression was (1) chondromalacia medial femoral condyle of the right knee; (2) ruptured medial malleolus of the right knee; and (3) atrophy of the right quadriceps muscle.  When seen later in February the Veteran reported that he was doing well until three or four months earlier.  He reported locking and giving way.  He felt that there was a gradual worsening with no specific injury, but felt that the immediate problem was related to his current job in construction.

The Veteran underwent right knee surgery in March 2001.  The postoperative diagnosis was chondromalacia of the right knee; bone bruise, medial compartment of the right knee; torn anterior cruciate ligament, remote; and bucket handle tear, lateral meniscus, acute.

In a January 2006 statement from the Veteran, he reported that the condition of his right knee was due to the constant pounding of training and his job in service, including such injury associated with jump school and air assault training, and the performance of his duties.  He reported that his knee consistently gave out and gave him problems during his stay at Fort Bragg.  He would leave work with swelling and tenderness every day.  He reported that he never went to sick call about this but tried to maintain composure for himself and other troops. 

Lay statements received in April 2006 from a former work colleague and the Veteran's wife support the Veteran's assertions that he has had right knee problems since service.  

Private treatment records show the Veteran underwent right knee surgery in October 2009.  These treatment records show a history that the Veteran had been scoped three times, in 1989, 1995, and 2001, with some relief.  Following right total knee arthroplasty, the diagnosis was end-stage tricompartmental gonarthrosis right knee; with no complications.

In June 2010, the Veteran was afforded a VA examination.  He reported that his knee began to hurt in service during jump school during the fourth jump.  He reported that he suffered through the pain until three years later when he discovered he had right knee damage.  He only had it looked at later after service when he acquired a job that included health insurance.  He reported that the knee condition became progressively worse.   Most recently he had a knee replacement in 2009.  

Following the examination, the examiner diagnosed him as having right knee arthritis.  The examiner noted that service medical records reviewed were silent for right knee complaints in service, and that the Veteran obtained treatment after service only when he could not tolerate the condition and when he had insurance.  The examiner opined that if the family members' reports of the pain in and directly after service were accepted as fact, then that would indicate that the right knee issues possibly began within one year of service and would connect this condition to service.  

In a November 2010 addendum to the June 2010 VA examination, the examiner reviewed the record including lay statements regarding the Veteran's right knee condition following service.  The examiner reiterated his opinion that if family members' reports were accepted as fact, then that would indicate that the right knee issues possibly began within one year of service and would connect this condition to the Veteran's service.  The examiner further indicated that beyond that provided information and lay statements, further opinion would be based on speculation.

Based on a review of the evidence, the Board finds that service connection is warranted for a right knee disorder diagnosed as discussed above.  In reaching this determination, the Board finds the Veteran's report of having a continuity of right knee problems since service both competent and credible.  With respect to the latter assessment, the Board notes that several witnesses have corroborated the Veteran's account.  

Moreover, although service treatment records do not show that the Veteran was seen for right knee problems in service, his DD Form 214, confirms that he was awarded the Parachute Badge and Air Assault Badge, reflecting extensive parachute and helicopter air assault training including parachute jumps, long marches and rappelling.  Such awards and attendant training would be consistent with conditions commonly known to be risk factors for knee injury.  Such would be consistent with the Veteran's assertions of right knee problems in service and his report of a continuity of right knee symptomatology since service.

Further, the Board finds that the June 2010 VA examination conditional opinion to be probative and in support of the Veteran's claim.  The examiner based his opinion on the condition that the lay statements asserting continuity of symptoms since service were factually correct.  The Board finds those statements to be credible and factually valid.  Given the generally known risk factors of the Veteran's service activities-in achieving the parachute badge and air assault badge, and other activities in during service-for knee problems, the Board finds the lay statements to be entirely consistent with the Veteran's assertions and the examiner's opinion.

The Board finds relatively little negative evidence, as the Board finds that the condition on which the examiner provided his opinion to be met.  In light of the foregoing, the Board finds that service connection for a right knee disability is warranted.


ORDER

Service connection for a right knee disability is granted.



____________________________________________
DEMETRIOS G. ORFANOUDIS
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


